1

2

3

4

5

6

7

8                                     UNITED STATES DISTRICT COURT
9                                CENTRAL DISTRICT OF CALIFORNIA
10

11   RAFAEL ARROYO, JR.,                        )   Case No. CV 21-0472 FMO (MAAx)
                                                )
12                       Plaintiff,             )
                                                )
13                v.                            )   ORDER DISMISSING ACTION
                                                )
14   RAY C. BROWNFIELD, et al.,                 )
                                                )
15                       Defendants.            )
                                                )
16
           Pursuant to the Joint Stipulation for Dismissal (Dkt. 28), IT IS ORDERED THAT the above-
17
     captioned action is hereby dismissed without prejudice.
18

19
     Dated this 2nd day of July, 2021.
20

21
                                                                       /s/
22                                                              Fernando M. Olguin
                                                           United States District Judge
23

24

25

26

27

28
